Opinion issued January 22, 2004






 











In The
Court of Appeals
For The
First District of Texas
 

 
 
NO. 01-02-01170-CV
___________
 

IN RE PRAXAIR, INC., Relator
 
 

 
 
Original Proceeding on Petition for Writ of Mandamus
 

 

MEMORANDUM  OPINION
          Relator, Praxair, Inc., has filed an amended petition for writ of mandamus
complaining of Judge Mallia’s
 November 17, 2003 order granting the “Motion for
Protection” filed by real party in interest, Sterling Chemicals, Inc.
          We deny the petition for writ of mandamus, and we lift our stay.
PER CURIAM
Panel consists of Justices Taft, Jennings, and Hanks.